Title: From Alexander Hamilton to Samuel Hodgdon, 5 June 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir
            New York June 5. 1799
          
          Your letter of the 25 of May, with the return to which it refers as inclosed, have been received.
          In the scheme proposed by me (till a Hospital Department shall be organised) it is contemplated
          Until there shall be a complete organisation I know of nothing better to be done than to commit the Military Stores to the Regimental Quarter-Masters and the Hospital Supplies to the Regimental surgeons. The former — may employ as his assistants the cadets & Sergeants Majors and at posts where they are not none of these the Commanders of Companies or detachments. The latter will use his matter mate and where he is not the cadets and where they are not, the same Commanders. Where there are cadets these may be made auxiliary to the Regimental Staff. The Quarter Master on his part and the Surgeon on his part will respectivel cause the persons whom they employ to account with them; and, they in the present state of things will account with you or with your immediate respec representative.
          I am very desirous of having a general return of all our Ordnance Arms Accoutrements Military Stores and Camp Equipage—such an one as you presented last Winter to the Commander in Chief, but brought down to the present time. It will be well to distinguish the arms which are in a state of repair from those which are not. If there are articles provided which are not yet delivered over to your care, I shall be gratified by as much information respecting them as you may possess.
          I wish also to have a return of the arms accoutrements tents and camp utensils which have been actually furnished for the troops now in a course of recruiting; particularly the twelve Additional Regiments.
          With great consideration I am Sir Yr Obed ser
          
            A H
          
          Samuel Hodgsdon Eq
        